Citation Nr: 0103585	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating of more than 30 percent for 
paranoid schizophrenia prior to February 17, 1997.

2.  Entitlement to a rating of more than 50 percent for 
paranoid schizophrenia from and after February 17, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from September 1965 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in March 1997 granting service connection for 
schizophrenia, and rating the disorder 30 percent disabling 
from April 24, 1992, until February 16, 1997, and 50 percent 
disabling from February 17, 1997.  The veteran argues he has 
been totally disabled by his service-connected psychiatric 
disorder since 1985.  

The Board notes that while the veteran submitted a timely 
disagreement with the evaluation of his service-connected 
psychiatric disability, he has not disagreed with the 
effective date for service connection set by the RO, April 
24, 1992, the date of receipt of his claim.  Thus, there is 
no issue as to the effective date of service connection 
before the Board.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  


REMAND

As the veteran's representative pointed out in written 
argument dated in August 2000, the analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of staged ratings, wherein VA assesses whether 
the level of impairment has changed during the pendency of a 
claim, and then determines the appropriate rating at those 
various stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  
When the Statement of the Case was prepared in August 1999 
the RO did not address the veteran's assertion that the 30 
percent rating in effect from April 1992 to February 1997 
should be increased; instead, it appears the RO only 
considered whether the 50 percent rating in effect since 
February 1997 should be increased.  Additional action is 
necessary before this case is ready for appellate 
consideration.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board also notes that another change in the law occurred 
during the pendency of this appeal.  In particular, the claim 
for service connection was filed in April 1992.  In a March 
1996 decision the Board remanded an appeal of the rating 
decision denying the claim, and on remand the RO granted 
service connection in the March 1997 decision on appeal.  The 
regulations and rating criteria regarding psychiatric 
disorders found in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, (Rating Schedule) were revised in October 
1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  As discussed 
above, the law requires VA to consider the evidence in light 
of both versions of the Rating Schedule, but it does not 
appear that has been done to date.  

For the foregoing reasons, a remand is required for the 
following action:

1.  It is requested that the RO obtain all 
current treatment records, including but 
not limited to those from the VA medical 
facilities in Gainesville and Lake City, 
Florida.

2.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the symptoms, manifestations and severity 
of the veteran's schizophrenia.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether and if so 
to what degree the veteran's schizophrenia 
impairs his social and occupational 
abilities.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter the RO should re-adjudicate 
the claims for increased rating, and any 
other issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


